Citation Nr: 0633337	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for right femoral 
neuropathy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a mood disorder 
with depressive features, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29 or 4.30, based on hospitalization for treatment of a 
service-connected mood disorder with depressive features.

4.  Entitlement to service connection for neuropathy of the 
left leg, claimed as secondary to the service connected right 
femoral neuropathy.

5.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
right femoral neuropathy.

6.  Entitlement to service connection for memory loss, 
claimed as secondary to medications for service-connected 
disabilities.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to March 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

In a February 2004 rating decision, the RO denied a rating in 
excess of 30 percent for right femoral neuropathy and a 
temporary total rating based on a period of hospitalization 
for treatment of a mood disorder.  In a May 2004 rating 
decision, the RO denied a rating in excess of 30 percent for 
a mood disorder, service connection for a back disability and 
a left leg disability, and a total rating based on individual 
unemployability due to service-connected disability.  In a 
December 2004 rating decision, the RO denied service 
connection for memory loss.  

A videoconference hearing was held in May 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to an increased rating 
for a mood disorder and a total rating based on individual 
unemployability due to service-connected disability.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right femoral neuropathy is manifested by 
subjective complaints of severe, burning pain and numbness in 
his right leg and foot.  Objective findings include no more 
than mild atrophy and weakness, with no indication of 
complete paralysis of the quadriceps extensor muscles.  

2.  The veteran was not hospitalized at a VA or VA approved 
facility in excess of 21 days for treatment of his service-
connected mood disorder, nor did the service-connected mood 
disorder require surgery or immobilization by cast.

3.  Neuropathy of the left leg was not present during service 
or for many years thereafter and the most probative evidence 
indicates that any current neuropathy of the left leg is not 
causally related to the veteran's active service or any 
incident therein, nor is it causally related to or aggravated 
by any service-connected disability, including right femoral 
neuropathy.

4.  A chronic back disability was not present during service 
or for many years thereafter and the most probative evidence 
indicates that the veteran's current back disability is not 
causally related to his active service or any incident 
therein, nor is it causally related to or aggravated by any 
service-connected disability, including right femoral 
neuropathy.

5.  The most probative evidence indicates that the veteran's 
claimed memory loss is not the result of medications 
prescribed to treat his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
right femoral neuropathy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8526 (2006).

2.  The criteria for the assignment for a temporary total 
rating for a mood disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.29, 4.30 (2006).

3.  Neuropathy of the left leg was not incurred in service 
and is not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

4.  A low back disability was not incurred in service and is 
not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

5.  Memory loss was not incurred in service and is not 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in December 2001, March 2002, and September 
2003 letters issued prior to the initial rating decisions on 
his claims, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims 
for service connection and a TDIU, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letters also advised the veteran to 
submit or identify any additional information that he felt 
would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), including the additional requirements 
delineated by the Court in Dingess/Hartman.  However, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  

Moreover, in numerous letters and Supplemental Statements of 
the Case, the RO reiterated the information contained in the 
VCAA letters discussed above, and further fulfilled the 
additional notice requirements of section 5103(a).  For 
example, in a March 2006 letter and in an April 2006 
Supplemental Statement of the Case, the RO specifically 
notified the veteran of each of the Dingess/Hartman elements, 
as well as the requirements for establishing an increased 
rating for the disabilities at issue in this case.  

It is also noted that the pertinent rating criteria were 
discussed in the rating decisions on appeal, as well as in 
the statements of the case.  In addition, after providing the 
veteran appropriate notice, the RO readjudicated the claims 
and provided an April 2006 supplemental statement of the case 
to the veteran prior to returning the case to the Board.  
Finally, the Board notes that the veteran has submitted 
evidence and argument on numerous occasions during the course 
of this appeal.  It is clear from these submissions that the 
veteran is aware of the evidence needed to substantiate his 
claims, including what is required of him and VA in 
connection with this appeal.

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
specifically identified by the veteran.  The RO has also 
obtained records from the Social Security Administration.  
Despite being given the opportunity to do so, the veteran has 
neither submitted nor identified any additional post-service 
VA or private clinical records pertaining to his claims.  38 
U.S.C.A. § 5103A(c) ; 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2006).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary.

Factual Background

The veteran's service medical records show that in November 
1987, he underwent surgical repair of a right inguinal 
hernia.  He tolerated the procedure well and there were no 
complications.  

In August 1988, the veteran sought treatment, claiming that 
he had sustained a whiplash type injury in a car accident 
while on leave and was under treatment by a private 
physician.  

In January 1990, the veteran sought treatment for low back 
pain radiating to his legs.  He indicated that such pain had 
been present since falling the previous evening, along with 
numbness.  The assessment was back strain.  

At the veteran's military separation medical examination, he 
related numerous complaints, including occasional mid to low 
back pain since a July 1988 car accident.  The examiner, 
however, noted that X-ray studies had all been negative and 
that the veteran's claimed symptoms required no medication 
and were not disabling.  Examination of the back, lower 
extremities, and neurologic system were normal.  

In August 1990, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss and a bilateral knee disability.  His application is 
negative for any mention of a low back disability, neuropathy 
of the left leg, or memory loss.

In a February 1991 rating decision, the RO, inter alia, 
granted service connection for residuals of a right inguinal 
herniorrhapy and assigned an initial zero percent rating.  

In March 1998, the veteran submitted numerous additional 
claims, including service connection for numbness in the 
right lower leg.  He indicated that he had undergone hernia 
surgery in April 1997 and claimed that he had had right leg 
pain and numbness since that time.  

In connection with his claim, the RO obtained VA clinical 
records showing that in March 1997, the veteran sought 
treatment for groin pain which he indicated had been present 
since an episode of heavy lifting at work.  In April 1997, 
the veteran underwent surgical treatment for a recurrent 
right inguinal hernia.  Later that month, he sought 
treatment, claiming to have severe pain in the right leg with 
tingling and numbness.  The examiner noted that physical 
examination showed normal deep tendon reflexes and concluded 
that the veteran's symptoms were unrelated to any possible 
femoral nerve injury.  The diagnosis was pain and numbness, 
status post recurrent hernia repair.  

The veteran was afforded a neurological examination in 
October 1998 in connection with his claim.  Upon reviewing 
the results of EMG testing, the examiner concluded that the 
veteran had a minimal, mild right femoral neuropathy.  
Because the area of the femoral nerve was close to the area 
of the right inguinal hernia, and given the timeline of the 
veteran's claimed right leg symptoms, the examiner opined 
that the injury to the right femoral nerve took place because 
of the right herniorrhapy.  

In a February 1999 rating decision, the RO, inter alia, 
granted service connection for right femoral neuropathy and 
assigned an initial 30 percent rating.  The veteran appealed 
the RO's decision, claiming that a higher rating was 
warranted in light of his severe pain.  The veteran, however, 
withdrew his appeal in April 1999.

In June 2000, the veteran filed a claim for an increased 
rating for his right femoral neuropathy.  In addition, he 
claimed entitlement to service connection for a psychiatric 
disorder, secondary to pain associated with his service-
connected disabilities.  In support of his claim, the veteran 
submitted a June 2000 statement from his treating physician 
who indicated that it was at least as likely as not that the 
veteran suffered from an adjustment disorder and depressed 
mood secondary to pain associated with his service-connected 
disabilities.  

In support of the veteran's claim, the RO obtained VA 
clinical records showing that the veteran sought treatment in 
April 2000 for a burning sensation in his right lower 
extremity from the knee down.  He claimed that this occurred 
when he was on his feet for any length of time.  The 
impression was neuropathy involving the right lower 
extremity.  Additional VA clinical records show that the 
veteran participated in the substance abuse treatment program 
(SATP).  The diagnoses included depression.  At a September 
2000 VA medical examination, the diagnosis was mood disorder 
due to chronic pain with depressive features.

In a November 2000 rating decision, the RO granted service 
connection for mood disorder due to chronic pain with 
depressive features and assigned an initial 30 percent 
rating.  The RO denied a rating in excess of 30 percent for 
right femoral neuropathy.  The veteran appealed the RO's 
decision, but subsequently withdrew his appeal.

Since that time, the veteran has filed numerous additional 
claims, including entitlement to an increased rating for his 
service-connected right femoral neuropathy.  

In addition, in November 2001, the veteran submitted a claim 
for a temporary total rating for his service-connected mood 
disorder.  He indicated that he had recently received 
inpatient psychiatric treatment and now required a period of 
convalescence.  

In support of his claim, the veteran submitted an October 
2001 note from his VA psychiatrist who indicated that the 
veteran had been a patient of hers for several years.  She 
indicated that the veteran had recently received inpatient 
treatment for bipolar II disorder from October 17, 2001 to 
October 23, 2001.  She indicated that the veteran should be 
able to return to work without restriction on November 10, 
2001.  

VA clinical records obtained in connection with the veteran's 
claim show that he participated in the substance abuse 
treatment program and was treated for major depression.  He 
was hospitalized at the Lincoln, Nebraska, VA Medical Center 
(VAMC) from October 17, 2001 to October 23, 2001, in 
connection with his complaints of increasing anxiety and 
depression.  He was started on Gabapentin to treat his 
claimed pain and stabilize his mood.  

In February 2002, the veteran filed a claim of service 
connection for left leg neuropathy, which he claimed was 
secondary to his service-connected right femoral neuropathy.  
In support of his claim, he submitted an April 2001 VA 
clinical record noting that EMG testing of both lower 
extremities showed evidence of bilateral peripheral sensory 
neuropathy.  

At VA medical examinations in April 2002, the examiner 
indicated that he had reviewed the veteran's claims folder 
and VA chart in connection with the examination.  The veteran 
reported pain, throbbing, and decreased sensation in his 
right leg after working three 12-hour shifts at work.  He 
stated that had stopped Ultram six months prior and was 
placed on Gabapentin for his symptoms.  Nonetheless, he 
claimed that he was no longer able to walk one mile daily, as 
he used to.  He indicated, however, that he was still able to 
ride his motorcycle.  In addition to his right leg femoral 
neuropathy, the veteran also claimed that he had been advised 
that he had nerve damage in his left leg which may be related 
to the spinal anesthetic used during his 1997 hernia surgery.  
Objective examination showed that the veteran's legs were 
symmetric, with no fasciculation or atrophy.  There was no 
tenderness in any muscle body, and strength and muscle tone 
was normal.  Deep tendon reflexes were normal.  Gait and 
station was also normal.  The veteran could squat and rise 
without difficulty.  He reported decreased sensation with 
light touch in the shin and dorsum of the right foot.  The 
diagnoses included chronic right lower extremity pain, and 
bilateral lower extremity sensory neuropathy, etiology 
unknown.  With respect to the question as to whether the 
veteran's left leg neuropathy was secondary to his right leg 
neuropathy, the examiner indicated that he knew of no 
mechanism whereby the right leg neuropathy could cause a left 
leg neuropathy.  

Subsequent VA clinical show that in June 2002, the veteran 
was seen for a physical therapy evaluation.  He indicated 
that he had fallen on the job a month prior and injured his 
back.  Since that time, he indicated that he had had severe 
low back pain.  He indicated that he had been receiving 
private physical therapy and had been told that his back pain 
was due to a postural imbalance or torsion of the pelvis 
caused by his service-connected right femoral neuropathy.  

At a VA medical examination in September 2002, the examiner 
noted that he had been provided with no medical records to 
review.  In recording the veteran's reported medical history, 
the examiner noted that the veteran claimed that in light of 
gradually worsening right lower extremity neuropathic 
symptoms, he had been sent by his employer for physical 
therapy, where he was advised that his pelvis was misaligned.  
(The veteran apparently made no mention of his on-the-job low 
back injury).  The veteran further indicated that since 
receiving physical therapy, he had experienced a constant, 
deep, aching pain, with burning and a pins and needles 
sensation.  He claimed that his right leg pain was a 10 on a 
pain scale of 1 to 10.  Despite this pain, the veteran 
indicated that he continued to work full time doing sheet 
metaling and wiring, but it was difficult.  He indicated that 
he continued to ride his motorcycle, but that he experienced 
burning in the latissimus dorsi area after more than one 
hour.  After examining the veteran, the diagnoses were 
chronic right low back, right hip, and right lower extremity 
pain, and bilateral lower extremity peripheral sensory 
neuropathy.  The examiner indicated that he would provide a 
final opinion after being given the opportunity to review the 
veteran's medical records and neurology consultation.  

At a VA neurological examination in October 2002, the veteran 
reported that his right foot was numb and that he experienced 
burning pain in the distal leg and foot.  He indicated that 
he had difficulty standing for long periods.  He indicated 
that he worked full-time as an aircraft mechanic and the pain 
interfered with his job, although he had lost no time from 
work.  The veteran also indicated that he had developed left 
leg neuropathy in the past six months, which he felt was 
related to his right leg neuropathy.  Physical examination 
showed a normal gait.  The right thigh was 1 centimeter 
smaller than the left.  Sensory examination was positive for 
diminished pinprick distally for the right leg.  There was no 
sensory deficit proximally and anteriorly for the thighs and 
the examiner indicated that he was therefore unable to 
confirm any consideration of a femoral neuropathy that way.  
The examiner also indicated that he was unable to find any 
evidence of an important neuropathy involving the left leg.  
He indicated that he did not know what EMG testing had shown 
previously, but whatever was present on the left would not 
really be expected to be related to the 1996 herniorrhapy, 
unless it was a documented shortly thereafter.  He indicated 
that he did not have enough data to provide such an opinion.  

In pertinent part, subsequent VA clinical record show that in 
February 2003, the veteran sought treatment for ongoing pain 
in his low back and right hip, which he indicated had been 
present since falling at work.  Examination revealed no 
significant abnormalities.  In June 2003, the veteran 
reported that had switched his schedule at work and now 
worked 8 hours daily instead of fewer, longer shifts.  He 
also indicated that he had a second job teaching motorcycle 
safety.  The veteran reported that he had undergone surgery 
at a private facility for his low back injury.

In September 2003, the veteran submitted a claim of service 
connection for a low back disability.  He indicated that 
although he was currently out of work due to an on-the-job 
low back injury, he nonetheless felt that his current back 
condition was due to his service-connected right femoral 
neuropathy.  Attached to his claim was a June 2003 letter 
from his employer who noted that the veteran was currently 
off work due to his medical condition under Worker's 
Compensation.

In support of his claim, the veteran submitted a May 2002 
letter from his private physician who indicated that it was 
his belief that the veteran's right back pain was more likely 
than not the result of years of altered gait and posture 
resulting from his right lower extremity neuropathy.  The 
private physician indicated that this had been occurring for 
years and that the veteran's recent slip at work had only 
aggravated his back condition.  

Also submitted by the veteran was a June 2002 letter from his 
private physical therapist who indicated that she had treated 
the veteran for 9 visits in physical therapy.  During that 
time, she indicated that she had discovered that the 
veteran's right back pain was due to a right anterior iliac 
torsion.  She indicated that it was her belief that this 
condition was caused by several years of altered ambulation 
and movement patters from the veteran's right lower extremity 
neuropathy.  

Thereafter, the RO obtained private medical records showing 
that the veteran was examined in June 2003 in connection with 
his complaints of continued low back and right leg pain.  He 
reported that in May 2002, he slipped at work on a puddle of 
jet fuel while holding his tool box.  He claimed that this 
caused his lower body to "twist violently" and immediately 
thereafter he experienced low back and right leg pain.  He 
indicated that he thereafter received physical therapy, but 
continued to have symptoms of low back and right leg pain.  
The examiner's impression was that the veteran appeared to 
have L5 and possible S1 radiculopathy secondary to a 
foraminal and lateral protrusion of the L5-S1 disc.  The 
examiner indicated that the veteran's symptoms appeared to be 
directly related to his work-related injury in May 2002.

Additional VA clinical records show that in November 2003, 
the veteran claimed that he had numbness and burning in his 
right foot due to a spinal block done at VA several years 
prior, apparently during his hernia surgery.  The veteran was 
scheduled for EMG testing in January 2004, but did not 
complete the test because he did not get along with the 
neurologist.  (In a March 2004 letter, the veteran explained 
that this was not "all of the story" in that he also did 
not want to complete the test because it was too painful).

The veteran was seen in January 2004 for psychiatric 
evaluation.  He reported that he had he had been fired from 
his job nine days prior.  On examination, the examiner noted 
that the veteran appeared to be getting along with his spouse 
and had a better circle of friends.  The only worry was that 
he had lost his job.  He also complained of loss of short 
term memory.  Mental testing, however, showed that the 
veteran scored 28/30.  The diagnosis was bipolar, mixed mood.  

The veteran was examined in the orthopedic clinic in February 
2004.  He reported that he had neuropathy involving the right 
foot, which began following surgery in 1995.  He claimed that 
he now had severe, disabling pain.  

The veteran underwent a VA general medical examination in 
March 2004.  He reported that he sustained a low back injury 
at work after he slipped on some jet fuel.  He indicated that 
he had undergone a diskectomy in August 2003.  The veteran, 
however, claimed that he had been having some mild back pain 
prior to his on-the-job injury, beginning in the Spring of 
2002.  The veteran also reported severe pain in his right 
leg.  The examiner noted that the veteran's description of 
his pain did not follow a logical progression of a nerve root 
or any neurological process.  The examiner noted that the 
veteran felt that his right inguinal hernia repair surgery in 
1996 caused his back pain, but the examiner indicated that 
the surgery most likely had nothing to do with it.  In 
addition, he noted that the veteran's claimed that his back 
disability was related to his service-connected knee 
disabilities as he walked with an altered gait.  The 
examiner, however, indicated that he observed the veteran 
walking outside the examining room and he certainly did not 
seem to have any abnormal gait.  Moreover, the examiner noted 
that the veteran had reported that his knees rarely, if ever, 
hurt.  For these reasons, the examiner indicated that he did 
not believe the veteran's knee disabilities were causing his 
back disability.  He also indicated that he was firmly in 
disagreement with the two private medical opinions submitted 
by the veteran to the effect that his twisted and altered 
gait had caused his back disorder.  On objective examination, 
the veteran could move his hips, knees, and ankles well.  He 
had a smooth, good gait.  X-ray studies of the knees were 
normal.  The diagnoses included lumbar disc disease with 
questionable right radiculopathy.  The examiner indicated 
that he could see no reasonable justification that the 
veteran's service-connected knee and hernia disabilities 
would prevent him from performing most any type of 
employment.  

At a VA psychiatric examination in March 2004, the veteran 
complained of numerous symptoms, including memory problems.  
The examiner, however, noted that the veteran's memory - both 
recent and remote - was intact on examination.  He further 
noted that the veteran's memory had been normal at the last 
VA psychiatric examination in 2002.  The diagnoses included 
major depression.

At a VA neurological examination in March 2004, the examiner 
noted that the veteran had reported that he had undergone 
hernia surgery in 1996, which resulted in femoral neuropathy 
of the right lower extremity.  The examiner also noted that 
the veteran had thereafter sustained a work-related injury to 
the low back when he slipped on a puddle of jet fluid and 
fell, and had had poor resolution of pain since that time.  
After reviewing the veteran's claims folder, the neurologist 
concluded that it was highly unlikely that any left leg 
neuropathy was related to the veteran's service-connected 
right femoral neuropathy.  With respect to whether the 
veteran's back disability was related t his right femoral 
neuropathy, the examiner indicated that this, too, was highly 
unlikely.  In that regard, he noted that at a VA medical 
examination in April 2002, one month prior to his on-the-job 
back injury, the veteran's station, gait, and muscle tone and 
strength in both lower extremities were normal, with no 
indication of functional loss other than dysthesia to light 
touch.  He explained that a femoral neuropathy would show up 
as both weakness and sensory loss, which were both not 
present.  Thus, he indicated that it was less likely that the 
on-the-job back injury was related to the right femoral 
neuropathy.  

When the veteran was examined later in March 2004 by the VA 
neurologist, he reported that he had developed right femoral 
neuropathy secondary to 1996 hernia repair surgery.  He 
indicated that as a result of an abnormal gait caused by his 
service-connected right femoral neuropathy secondary, he had 
a work related injury to his low back in 2003.  The veteran 
indicated that this injury resulted in a disc herniation and 
he had been disabled as a result of this.  After taking the 
veteran's medical history, the neurologist indicated that he 
examined the veteran.  On that examination, the veteran had a 
slight asymmetry in the quadriceps on the right.  Measurement 
above the patella showed a circumference of 39 on the right 
and 40 on the left.  Higher up on the thigh, the 
circumference was 45.5 on the right and 47 centimeters on the 
left.  Leg extension on the right was slightly weaker on the 
right but the veteran was able to perform a significant 
amount of resistance to leg extension.  Sensory examination 
showed decreased sensation on the right.  Sensation was 
intact on the left.  In assessing the veteran's disability, 
the VA neurologist noted that the veteran had slight weakness 
on extension which did not have a debilitation affect on his 
daily activities.  He further noted that the last time EMG 
testing was performed in 2001, it was unclear whether femoral 
nerve testing was performed.  The examiner noted that the 
veteran currently exhibited some sensory abnormalities, but 
this was more consistent with either peripheral neuropathy or 
his failed back syndrome.  The VA neurologist indicated that 
the veteran needed to undergo additional EMG testing.  In 
summary, the examiner concluded that the veteran exhibited 
mild atrophy and weakness in the right lower extremity in the 
femoral region without sensory abnormalities consistent with 
a femoral neuropathy.  He indicated that the deficit 
attributable to the veteran's femoral neuropathy was mild.  

EMG testing performed in April 2004 showed peripheral sensory 
neuropathy with a superimposed right L5-S1 postoperative 
status radiculopathy.  In an April 2004 addendum to the VA 
neurological examination reports, the examiner indicated that 
the April 2004 EMG testing report showed no evidence of 
femoral neuropathy.  

In a June 2004 statement, the veteran claimed that he 
suffered from short term memory impairment.  He indicated 
that "I'm told the memory can be effected by the Neurontin I 
have taken for years as a result of the femoral neuropathy 
and the pain from the bungled inguinal nerve surgery at the 
Lincoln VA some years ago."  The veteran further claimed 
that he had left femoral neuropathy as a result of a spinal 
block used during his 1997 inguinal hernia surgery.  He 
stated that when the injection was done, "something in the 
nerves in my back was accidentally cut.  That would explain 
the lower  limb problems."  He further claimed that the 
anesthesiologist present during the surgery apologized for an 
error he had committed during the surgery.  Finally, with 
respect to his low back, he claimed that he had a pelvic 
misalignment caused by years of limping and favoring his 
right leg due to his service-connected right femoral 
neuropathy.  

In August 2004, the veteran participated in memory testing in 
connection with his complaints of memory difficulty.  The VA 
clinical psychologist who administered the test indicated 
that the veteran functioned at the low end of the average 
range which was a "significant decline" in functioning 
based on the veteran's self-reports of previously having an 
excellent memory.  The summary was that the veteran was able 
to function at the low end of the average range and had a 
severe impairment in memory for new learning.  

At a VA psychiatric examination in September 2004, the 
veteran reported that he had memory loss secondary to taking 
Gabapentin for a number of years.  He indicated that he had 
read a report that such medication caused brain damage.  The 
veteran indicated that he had been taking that medication for 
mood stabilization of his bipolar disorder and for help with 
pain control.  Subsequent psychological testing showed that 
the veteran had had a decline in his delayed memory 
functioning and significant deficits in concentration and 
attention.  The examiner indicated that it was not possible 
to attribute these findings to Gabapentin since the veteran 
was no longer taking the medication.  The examiner indicated 
that he had reviewed medical literature on the topic of 
Gabapentin.  He cited studies showing that there was no 
significant statistical difference in the incidence of 
amnesia between Gabapentin and a placebo and that studies had 
shown no long-term adverse consequences on cognitive 
processes during development.  He therefore concluded that 
the veteran's memory deficits were not caused by Gabapentin.  

In a January 2005 statement, the veteran indicated that he 
had been prescribed Neurontin/Gabapentin for treatment of his 
right femoral neuropathy.  He attached internet research 
showing that one of the less common side effects of 
Neurontin/Gabapentin may be loss of memory.  He indicated 
that after he injured his back, he entered the pain 
management program at the University of Nebraska and was 
advised that he should no longer take Neurontin/Gabapentin 
due to the side effects he had been experiencing.  

Records from the Social Security Administration show that in 
a February 2005 decision, an Administrative Law Judge from 
the Social Security Administration concluded that the veteran 
was disabled due to various conditions, including bipolar 
disorder, personality disorder, degenerative disc disease, 
status post lumbar fusion, failed back syndrome, and chronic 
pain syndrome.  

Medical records from SSA include VA and private clinical 
records showing treatment for various complaints and 
disabilities, primarily pain syndrome, depression, and low 
back pain with radiculopathy.  

In pertinent part, these records show that in February 2004, 
the veteran was referred for pain management.  He indicated 
that since an on-the-job back injury in May 2002, he had had 
numerous interventions for his pain, including physical 
therapy and an interbody fusion in August 2003.  Despite 
this, he complained of continued pain.  The veteran further 
claimed to have a history of pain prior to his May 2002 
injury.  Specifically, he indicated that he had had "an 
accident while in the Armed Services, leading to femoral 
neuropathy of the right foot."  However, he indicated that 
he had been "able to deal with this problem with few ill 
effects." 

In April 2004, the veteran underwent psychiatric examination 
in connection with his application for SSA disability 
benefits.  Among his complaints were memory problems since 
taking painkillers.  The examiner noted that, notwithstanding 
the veteran's complaints, his memory of events - both recent 
and remote - appeared fully intact.  The diagnosis was 
histrionic personality disorder and depressive disorder.  The 
examiner noted that the veteran was currently taking Tegretol 
and Neurontin as a means of moderating his anger and 
depression.  

Additional records from SSA show that during an examination 
in May 2004, the veteran indicated that the onset of his pain 
problem was May 2002, when he slipped and fell at work.  He 
indicated that he ruptured a disc, resulting in nerve 
impingement.  The veteran also reported a history of falling, 
stating that he could not tell where his feet were.  In 
October 2004, the veteran complained of memory problems which 
he claimed had been present since taking Neurontin or 
Tegretol.  In January 2005, the veteran complained of chronic 
bilateral leg pain.  He indicated that he had also fallen 
down the stairs, which was new to him, since he usually 
ambulated well.  The examiner noted that the veteran had a 
history of back surgery in 2003, which the veteran reported 
was related to workman's compensation.  

At his May 2006 Board hearing, the veteran testified that he 
had a lot of trouble with his right leg.  He claimed that his 
legs felt as if they were "on fire."  In addition, he 
claimed that as a result of numbness, he could not feel where 
his foot was landing, causing him to stumble quite 
frequently.  He indicated that his symptoms also caused 
difficulty driving in that he couldn't operate the pedals 
properly.  The veteran further claimed that as a result of 
pain and fatigue in his right leg, he altered his gait 
resulting in a misalignment of his pelvis.  He indicated that 
his altered gait caused his current, severe low back 
disability for which he was taking Morphine.  The veteran 
claimed that he had never had low back problems prior to his 
developing right leg femoral neuropathy.  The veteran further 
indicated that his altered gait from right femoral neuropathy 
had caused him to develop left femoral neuropathy.  The 
veteran indicated that he felt that he was entitled to a 
temporary total rating for his mood disorder, as he had been 
an inpatient in June 2004, for approximately 30 days at the 
University of Nebraska Medical Center.  He indicated that he 
had been referred there by his former employer.  He also 
testified that he had had a period of hospitalization at the 
Lincoln VA Medical Center for approximately one week in 
connection with his service-connected psychiatric disorder.  
The veteran indicated that he had required a month of 
convalescence following that hospitalization.  With respect 
to his claim of service connection for memory loss, the 
veteran indicated that he had conducted internet research and 
had learned that the side effects of Neurontin included 
depression, memory loss, and confusion.  He indicated that he 
had taken this medication for years for his pain.  He claimed 
that one doctor from the University of Nebraska Medical 
Center, a Ph.D, had told him that Neurontin was related to 
memory loss.   

Increased Rating Claims

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Entitlement to an increased rating for right femoral 
neuropathy, currently evaluated as 30 percent disabling.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
to be assigned for neuritis not characterized by organic 
changes referred to in this section will be that for moderate 
incomplete paralysis, or with sciatic nerve involvement, for 
moderately severe incomplete paralysis.  38 C.F.R. § 4.123 
(2006).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderately incomplete paralysis.  38 C.F.R. 
§ 4.124 (2006).

The veteran's right femoral neuropathy is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8526, the specific criteria for evaluating disabilities 
of the anterior crural (femoral) nerve.

Under these criteria, a 10 percent rating is assigned for 
mild incomplete paralysis, a 20 percent rating is assigned 
for moderate incomplete paralysis, and a 30 percent rating is 
assigned for severe incomplete paralysis of the femoral 
nerve.  A 40 percent rating is assigned for complete 
paralysis of the quadriceps extensor muscles.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2006).  

The veteran claims that he is entitled to a rating in excess 
of 30 percent for his right femoral neuropathy.  He claims 
that his right leg symptoms include burning pain, as well as 
decreased sensation in the right leg and foot, which caused 
him to stumble quite frequently.  

After reviewing the objective evidence, however, the Board 
finds that the criteria for a rating in excess of 30 percent 
have not been met.  As set forth above, repeated examinations 
conducted since the veteran's separation from service show 
that his right femoral neuropathy is not characterized by 
complete paralysis of the quadriceps extensor muscles or 
symptoms which more nearly approximate complete paralysis.  

For example, at a VA medical examination in April 2002, the 
veteran's legs were symmetric, with no fasciculation or 
atrophy.  Moreover, strength, muscle tone, deep tendon 
reflexes, gait, and station were normal.  The veteran could 
squat and rise without difficulty.  At a VA orthopedic 
examination in September 2002, the muscle tone, bulk, and 
strength in the lower extremities appeared normal, with no 
finding of complete paralysis of the quadriceps extensor 
muscle.  At a VA neurological examination in October 2002, 
the veteran's right thigh was 1 centimeter smaller than the 
left, but the veteran's gait was normal.  When the veteran 
was examined in March 2004 by a VA neurologist, a slight 
asymmetry in the quadriceps on the right was noted and leg 
extension on the right was slightly weaker.  However, the 
veteran was able to perform a significant amount of 
resistance to leg extension.  The VA neurologist noted that 
the veteran's slight weakness on extension did not have a 
debilitation affect on his daily activities.  Rather, he 
characterized the veteran's disability as mild.  In fact, the 
Board notes that EMG testing performed in April 2004 showed 
peripheral sensory neuropathy with a superimposed right L5-S1 
postoperative status radiculopathy, but no evidence of 
femoral neuropathy.  

Based on the evidence of record, the Board finds that the 
criteria for a rating in excess of 30 percent for the 
veteran's service-connected right femoral neuropathy have not 
been met.  Despite the veteran's subjective reports of severe 
disability attributable to right femoral neuropathy, the 
objective evidence shows that his disability is mild.  In 
addition, the record contains no evidence, nor does the 
veteran contend, that his service-connected right femoral 
neuropathy is manifested by a complete paralysis of the 
quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic 
Code 8526.  For these reasons, the preponderance of the 
evidence is against the claim.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  The evidence does not 
show, however, that the regular schedular criteria are 
inadequate to evaluate the right femoral neuropathy.  There 
is no objective evidence that the right femoral neuropathy, 
in and of itself, is productive of marked interference with 
employment.  While the veteran is in receipt of benefits from 
SSA, the decision awarding him disability benefits was based 
on his low back disability and his psychiatric disability, 
not right femoral neuropathy.  There is also no indication 
that his right femoral neuropathy necessitates frequent 
periods of hospitalization.  Indeed, it appears that the 
veteran has been seen only on an outpatient basis for this 
disability.  Thus, the Board referral for consideration of 
extraschedular rating is not warranted.

Entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29 or 4.30 based on hospitalization for treatment of a 
service-connected mood disorder with depressive features.

The veteran seeks a temporary total rating for his service-
connected mood disorder.  He argues that he is entitled to 
such benefit as he was hospitalized at a VA facility from 
October 17, 2001 to October 23, 2001, after which he required 
a month of convalescence.  

Alternatively, the veteran claims that a temporary total 
rating is warranted for his service-connected mood disorder 
as he was referred by his former employer to the University 
of Nebraska Medical Center, where he underwent inpatient 
evaluation in 2004 for physical and mental problems for 
approximately one month.  

Under applicable criteria, a temporary total disability 
rating may be granted when a veteran has been hospitalized in 
a VA or other approved hospital or has obtained hospital 
observation at VA expense for a service connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (2006).  

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b). 

Alternatively, under 38 C.F.R. § 4.30 (2006), a total 
disability rating will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in:  (1) Surgery 
necessitating  at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made upon approval of the Adjudication Officer.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that none of the criteria for a 
temporary total rating for the veteran's service-connected 
mood disorder have been met.  

First, the Board notes that because the period of VA 
hospitalization from October 17, 2001 to October 23, 2001, 
did not exceed 21 days, a temporary total rating under 38 
C.F.R. § 4.29 is not legally warranted.  

Likewise, the veteran's contentions that he thereafter 
required a period of convalescence are immaterial to the 
question at issue.  By definition, the purpose of a temporary 
total rating under the criteria of 38 C.F.R. § 4.30 is to aid 
a veteran during the immediate post-surgical period when 
there may be temporary incapacitation associated with 
recuperation from the immediate effects of an operation or 
from immobilization by cast, without surgery.  The evidence 
in this case does not show, nor does the veteran contend, 
that his mood disorder  required surgery or casting.  Thus, 
the provisions of 38 C.F.R. § 4.30 do not apply and cannot 
provide a basis for a temporary total rating for the 
veteran's mood disorder. 

Finally, with respect to the veteran's contentions that a 
temporary total rating is warranted as he was hospitalized 
for one month in 2004 at the University of Nebraska Medical 
Center for evaluation of his various physical and mental 
problems, such fact does not provide a basis upon which to 
grant his appeal.  

Specifically, the evidence does not show, nor does the 
veteran contend, that the 2004 period of hospitalization was 
at a VA or other approved hospital or was at VA expense.  In 
fact, he concedes that this period of hospitalization was 
arranged by his former employer.  Thus, there is no basis to 
assign a temporary total rating under 38 C.F.R. § 4.29 
(2006).  

Service connection claims

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system, may be also be established on 
a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Analysis

Entitlement to service connection for neuropathy of the left 
leg, claimed as secondary to the service connected right 
femoral neuropathy.

The veteran seeks service connection for neuropathy of the 
left leg, secondary to his service-connected right femoral 
neuropathy.  He theorizes that as a result of an altered gait 
caused by his right femoral neuropathy, he developed 
neuropathy in his left leg.  

As a preliminary matter, the Board notes that the veteran's 
service medical records are entirely negative for notations 
of left leg neuropathy.  In fact, at his October 1989 
military separation medical examination, his lower 
extremities and neurological system were normal.

The post-service medical records are likewise negative for 
complaints or findings of left leg neuropathy for years after 
service separation.  In that regard, the record shows that 
following his separation from service, the veteran submitted 
an application for VA compensation benefits.  His 
application, however, is silent for any mention of left leg 
neuropathy, as is medical evidence compiled in support of his 
claim.  

The record on appeal, in fact, is negative for findings of 
left leg neuropathy until 2001, when EMG testing was 
interpreted as showing evidence of bilateral peripheral 
sensory neuropathy.  It is noted that left femoral neuropathy 
has never been shown.  

Although the record shows that left leg neuropathy was not 
present in service or within the first post-service year, as 
set forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The record, however, contains no indication that the 
veteran's left leg neuropathy is causally related to his 
active service or any incident therein.  Indeed, the veteran 
does not contend otherwise.  Based on the record summarized 
above, therefore, the Board finds that service connection for 
left leg neuropathy on a direct or presumptive basis is not 
warranted.

The veteran, however, theorizes that his current left leg 
neuropathy is causally related to his service-connected right 
femoral neuropathy.  He has also claimed that the "nerve 
damage" in his left leg may be related to the spinal 
anesthetic used during his 1997 hernia surgery.  

As noted above, under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability which is proximately 
due to or aggravated by a service-connected disease or 
injury.  Thus, the Board has carefully reviewed the record, 
with particular attention to the evidence which addresses the 
relationship between the veteran's left leg neuropathy and 
his service-connected right femoral neuropathy and/or 
treatment for his service-connected hernia disability.  

In that regard, at VA medical examinations in April 2002, the 
examiner indicated that he had reviewed the veteran's claims 
folder and VA chart in connection with the examination.  With 
respect to the question as to whether the veteran's left leg 
neuropathy was secondary to his right femoral neuropathy, the 
examiner indicated that he knew of no mechanism whereby the 
right leg neuropathy could cause a left leg neuropathy.  

Similarly, at a VA neurological examination in October 2002, 
the examiner indicated that he was unable to find any 
evidence of an important neuropathy involving the left leg.  
However, he indicated that whatever neuropathy was present on 
the left on EMG testing would not be to be related to the 
herniorrhapy surgery, unless it was a documented shortly 
thereafter.  As set forth above, left leg neuropathy was not 
identified until 2001, approximately 4 years after the 
surgery.  

Finally, the Board notes that at a VA neurological 
examination in March 2004, after reviewing the veteran's 
claims folder, the neurologist concluded that it was highly 
unlikely that any left leg neuropathy was related to the 
veteran's service-connected right femoral neuropathy.  

The Board finds that the medical opinions discussed above are 
persuasive and assigns them great probative weight.  The 
opinions are unambiguous and were rendered by qualified 
medical professionals who based the opinions on a review of 
the veteran's claims folder.  

The Board notes that the only evidence of record which 
supports a relationship between the veteran's left leg 
neuropathy and his service-connected right femoral neuropathy 
or hernia are his own assertions.  However, the Board must 
assign his assertions little probative weight as there is no 
indication of record to indicate that the veteran has any 
specialized education, training, or experience on which to 
base his medical conclusions.  Cf. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has also considered the veteran's assertions to the 
effect that he was told that he developed a left leg 
neuropathy as a result of an altered gait caused by his 
service-connected right femoral neuropathy.  In fact, he has 
submitted two medical statements indicating that an altered 
gait from his right femoral neuropathy caused low back 
symptoms.  These statements, however, make no reference to 
left leg neuropathy.  Moreover, the Board notes that the 
veteran's statements that he was told by a medical 
professional that his left leg neuropathy is due to his right 
femoral neuropathy are not probative.  The Court has held 
that a veteran's lay statements relating what a medical 
professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).

In summary, the Board finds that the evidence shows that left 
leg neuropathy was not present in service or for many years 
thereafter and the record contains no probative evidence that 
the veteran's current left leg neuropathy is causally related 
to his active service or any incident therein, nor does it 
show that it is causally related to or aggravated by any 
service-connected disability, including right femoral 
neuropathy.  For these reasons, the preponderance of the 
evidence is against the claim of service connection for left 
leg neuropathy.  38 U.S.C.A. § 5107(b) (West 2002).


Entitlement to service connection for a low back disability, 
claimed as secondary to the service-connected right femoral 
neuropathy.

The veteran also seeks service connection for a low back 
disability, secondary to his service-connected right femoral 
neuropathy.  He argues that as a result of an altered gait 
caused by his right femoral neuropathy, he developed a 
postural imbalance which led to a chronic low back 
disability.  For reasons similar to those discussed above, 
the Board finds that the preponderance of the evidence is 
against the claim.  

As described above, the veteran's service medical records 
show that he complained of back pain following an injury.  
However, a chronic back disability was not identified in 
service or for many years thereafter.  In that regard, when 
the veteran submitted his original application for VA 
compensation benefits in August 1990, he made no reference to 
any back disability and medical evidence compiled in support 
of that claim is negative for complaints or findings of a 
back disability.  Similarly, when the veteran filed his March 
1998 claim of service connection for numbness in the right 
lower leg following April 1997 hernia surgery, he made no 
reference to back symptoms or a back disability.  Moreover, 
medical evidence obtained in support of that claim is 
similarly negative for notations of a back disability.  

In fact, the contemporaneous medical records are entirely 
negative for complaints of a back disability until May 2002, 
more than 12 years after service, when the veteran sustained 
an on-the-job back injury.  The Board notes that the veteran 
has recently claimed that he began to experience low back 
pain prior to his May 2002 injury.  The contemporaneous 
medical records, however, do not support his contentions in 
this regard.  The Board assigns more probative weight to the 
contemporaneous medical evidence than the recollections of 
the veteran of events which occurred years previously.

In summary, the Board finds that the most probative evidence 
shows that a chronic back disability was not present during 
service or for many years thereafter.  Moreover, the record 
contains no indication, nor does the veteran contend, that 
his current low back disability is causally related to his 
active service or any incident therein.

Rather, the veteran claims that his current low back 
disability is causally related to his service-connected right 
femoral neuropathy.  Specifically, he claims that he 
developed an altered gait as a result of pain caused by his 
right femoral neuropathy.  This, in turn, eventually resulted 
in a pelvic misalignment and a chronic low back disability.  

In this case, as discussed in detail above, conflicting 
medical opinions are of record with respect to the etiology 
of the veteran's current low back disability.  The veteran 
has submitted a May 2002 letter from his private physician 
who indicated that it was his belief that the veteran's right 
back pain was more likely than not the result of years of 
altered gait and posture resulting from his right lower 
extremity neuropathy.  

Similarly, in a June 2002 letter, the veteran's private 
physical therapist indicated that she had discovered that the 
veteran's right back pain was due to a right anterior iliac 
torsion.  She indicated that it was her belief that this 
condition was caused by several years of altered ambulation 
and movement patterns from the veteran's right lower 
extremity neuropathy.  

On the other hand, the record also contains a June 2003 
private medical record in which the examiner indicated that 
the veteran's low back disability appeared to be directly 
related to his work injury in May 2002.

In addition, the record contains a March 2004 VA medical 
examination report in which the examiner concluded that the 
veteran's back pain most likely had nothing to do with his 
hernia repair surgery.  He further noted the veteran's claims 
that his back disability was related to an altered gait.  The 
examiner, however, noted that he observed the veteran walking 
outside the examining room and he certainly did not seem to 
have any abnormal gait.  The examiner indicated that he was 
firmly in disagreement with the two private medical opinions 
submitted by the veteran to the effect that his twisted and 
altered gait had caused his back disorder.  

Finally, the record contains a March 2004 VA neurological 
examination report in which the neurologist, after reviewing 
the veteran's claims folder, concluded that it was highly 
unlikely that the veteran's back disability was related to 
his right femoral neuropathy.  The neurologist further 
concluded that it was less than likely that the veteran's on-
the-job back injury was related to the right femoral 
neuropathy.  In that regard, he noted that at a VA medical 
examination in April 2002, one month prior to his on-the-job 
back injury, the veteran's station, gait, and muscle tone and 
strength in both lower extremities were normal, with no 
indication of functional loss other than dysthesia to light 
touch.  He explained that a femoral neuropathy would show up 
as both weakness and sensory loss, which were both not 
present.  

In determining the probative weight to be assigned to the 
conflicting medical opinions, the Board must consider various 
factors, including the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470- 71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  

In this case, the Board assigns far more probative weight to 
the March 2004 VA examination reports than to the medical 
opinions submitted by the veteran.  The VA neurologist gave a 
considered rationale for his opinion and made reference to 
the veteran's contentions and the pertinent evidence.  Most 
importantly, unlike the private medical opinions submitted by 
the veteran, the VA examiners based their opinions on a 
complete review of the veteran's claims folder.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

In summary, as a chronic low back disability was not shown in 
service or for many years thereafter, and because the most 
probative evidence of record indicates that such disability 
is not causally related to the veteran's active service or 
any service-connected disability, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a low back disability.


Entitlement to service connection for memory loss, secondary 
to medications for service-connected disabilities.

Finally, the veteran seeks service connection for memory 
loss, which he believes is related to his use of medications 
to treat his service-connected right femoral neuropathy and 
mood disorder.  

As set forth above, the evidence does not show symptoms of 
memory loss in service.  In addition, memory loss was not 
objectively identified for many years thereafter.  Moreover, 
the record is entirely negative for any indication that the 
veteran's post-service memory loss is causally related to his 
active service or any incident therein.  Based on the 
foregoing, the Board finds that there is no basis on which to 
grant service connection for memory loss of a direct basis.  
The veteran does not contend otherwise.

Rather, as noted, the veteran argues that his memory loss was 
caused by medications prescribed for his service-connected 
right femoral neuropathy and mood disorder, including 
Neurontin (gabapentin).  

Essentially, in order for a claimant to prevail on the issue 
of entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).

In this case, the record is entirely negative for any 
probative medical evidence of a connection between the 
veteran's current memory loss and any service-connected 
disabilities, including medication prescribed therefor.  The 
Board has carefully reviewed the internet research submitted 
by the veteran, but finds that it provides no more than 
"speculative generic statements" that a rare side effect of 
Neurontin (Gabapentin) is memory loss.  This evidence does 
not pertain specifically to the veteran's case or in any way 
indicate that medications prescribed for his service-
connected disabilities caused permanent memory loss.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board has considered the veteran's hearing testimony to 
the effect that he was advised by a doctor at the University 
of Nebraska that medications prescribed for his service-
connected right femoral neuropathy caused memory loss.  
Again, however, such statements are not probative.  A 
veteran's lay statements relating what a medical professional 
told him, filtered as they are through a layman's 
sensibilities, are simply too attenuated and inherently 
unreliable to constitute medical evidence to support a claim.  
See Warren v. Brown, 6 Vet. App. 4 (1993).

On the other hand, the record contains a definitive medical 
opinion indicating that the veteran's current memory loss is 
not related to his use of gabapentin.  In a September 2004 VA 
psychiatric report, the examiner indicated that it was not 
possible to attribute the veteran's current memory loss to 
gabapentin since the veteran was no longer taking the 
medication.  The examiner indicated that he had reviewed 
medical literature on the topic of gabapentin and cited to 
studies showing that there was no significant statistical 
difference in the incidence of amnesia between gabapentin and 
a placebo.  He therefore concluded that the veteran's memory 
deficits were not caused by gabapentin.  

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
medical opinion was rendered by a qualified medical 
professional who examined the veteran and based his opinions 
on a review of the veteran's medical records and applicable 
medical literature.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The examiner also gave a considered rationale for 
his opinion.  Moreover, the Board notes that the record 
contains no contrary medical opinions.

In summary, lacking any probative evidence of memory loss in 
service or for many years thereafter, and absent probative 
evidence of a link between the veteran's current memory loss 
and his active service, any incident therein, or any service-
connected disability, the Board finds that service connection 
for memory loss is not warranted.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an increased rating for right femoral 
neuropathy, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29 or 4.30 based on hospitalization for treatment of a 
service-connected mood disorder with depressive features is 
denied.

Entitlement to service connection for neuropathy of the left 
leg, claimed as secondary to the service connected right 
femoral neuropathy, is denied.

Entitlement to service connection for residuals of a back 
injury, claimed as secondary to the service-connected right 
femoral neuropathy, is denied.

Entitlement to service connection for memory loss, claimed as 
secondary to medications for service-connected disabilities, 
is denied.


REMAND

The veteran also seeks an increased rating for his service-
connected mood disorder with depressive features.  At his May 
2006 Board hearing, the veteran claimed that his physician 
had recently increased his psychiatric medications.  He and 
his spouse further testified that his service-connected mood 
disorder had significantly worsened since he was last 
examined for compensation purposes in March 2004.  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  In light of the veteran's contentions, and to ensure 
that he receives every possible consideration, the Board 
finds that a more contemporaneous VA psychiatric examination 
is required.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (holding that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination).

With respect to the veteran's remaining claim for a total 
rating based on individual unemployability, the Board finds 
that consideration of such issue must be deferred.  As the 
rating ultimately assigned for the veteran's service-
connected mood disorder could affect the resolution of his 
claim for a total disability rating based upon individual 
unemployability, the Board finds these issues to be 
inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 
(1991); see also Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (holding that an unemployability claim predicated on a 
particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  As a result, the adjudication of the latter 
issue must be deferred pending resolution of the increased 
rating claim.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected mood disorder with depressive 
features.  The claims folder should be 
provided to the examiner in connection 
with the examination of the veteran.  The 
examiner should be requested to delineate 
all manifestations attributable to the 
veteran's service-connected mood disorder 
and assign a global  assessment of 
functioning (GAF) score.  The examiner 
should also be asked to comment on the 
impact of the veteran's service-connected 
psychiatric disability on his ability to 
obtain and maintain employment.  


2.  After the action requested above has 
been completed, the RO should 
readjudicate the remaining claims on 
appeal, considering all of the evidence 
of record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


